intermountain insurance service of vail limited_liability_company thomas a davies tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date r filed a motion to vacate the court’s prior decision and a motion to reconsider the court’s prior opinion r’s motions are premised on the retroactive application of temporary regula- tions issued after the court issued its opinion and entered its decision held r’s motions to reconsider and to vacate will be denied steven r anderson for petitioner gary j merken for respondent supplemental opinion wherry judge we issued an opinion and entered our decision in this case on date relying on 128_tc_207 affd 568_f3d_767 9th cir we decided that the adjustments made in respondent’s final_partnership_administrative_adjustment fpaa on which this case is based are barred by the general 3-year period of limitations in sec_6501 see intermountain ins serv of vail llc v commissioner tcmemo_2009_195 respondent subse- quently sec_301_6229_c_2_-1t and sec_301_6501_e_-1t temporary proced admin regs fed reg date regulations temporary issued two this opinion supplements our previously filed opinion in intermountain ins serv of vail llc v commissioner tcmemo_2009_195 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila united_states tax_court reports and on the basis of the application of those temporary regula- tions to this case filed motions to vacate our decision and to reconsider our opinion the sole issue now before the court is whether the temporary regulations compel us to grant respondent’s motions background the transactions at the heart of this case took place in and were reported on the form_1065 u s part- nership return of income of intermountain insurance service of vail llc intermountain filed on date the details of the transactions are largely irrelevant to the issues we face today suffice it to say that in the pre- viously mentioned fpaa that respondent issued on date respondent determined that the transactions characterized as a tax_shelter were a sham lacked economic_substance and had a principal purpose of reducing substantially the present_value of inter- mountain’s partners’ aggregate federal tax_liability criti- cally respondent’s determination revolved around inter- mountain’s alleged overstatement of partnership basis petitioner timely petitioned this court for review of the fpaa and moved for summary_judgment on the ground that respondent had issued the fpaa beyond the general 3-year in our date opinion we noted that although respondent argued that sec_6501 applied his arguments suggested that he meant to cite sec c instead see intermountain ins serv of vail llc v commissioner supra n sec_6501 extends the 3-year period of limitations for assessing tax to years from the due_date or the date of the tax_return whichever is later see sec_6501 for tax attributable to a partnership_item the period of limitations remains open at least for years after the date the partnership return was filed or years after the last day disregarding extensions for filing the partnership return whichever is later see sec a sec c extends the sec a period although there is no period of limitations within which the commissioner must issue an fpaa partner- ship item adjustments made in an fpaa are time barred at the partner level if the fpaa is not issued within the applicable_period of limitations for assessing tax against a partner attrib- utable to partnership items see generally 579_f3d_391 5th cir affg tcmemo_2007_289 114_tc_533 respondent has not provided support for his argument that sec_6501 or sec_301_6501_e_-1t temporary proced admin regs fed reg date applies to this case respondent has only addressed an omission from intermountain’s partner- ship return and time periods running from the filing of that return nevertheless the parties refer to the temporary regulations in tandem respondent states in his motion to reconsider that the temporary regulations apply to petitioner’s tax_year for the purposes of this opin- ion and because sec_6501 and sec_301_6501_e_-1t temporary proced admin regs supra could affect the outcome of this case if a partner’s period of limitations was still open when the fpaa was issued we will follow the parties’ lead and refer to the temporary regula- tions in tandem verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila intermountain ins serv v commissioner period of limitations for assessing tax against intermoun- tain’s partners see secs a a respondent con- ceded that the 3-year limitations_period had expired but argued that an extended 6-year period of limitations applied instead as a result of intermountain’s basis overstatement see secs c e a a dispute over the proper interpretation of sections c and e a ensued generally a 6-year limitations_period is triggered when a taxpayer or partnership omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return sec_6501 taxpayer see sec c partnership the focus of the parties’ dispute was whether an overstate- ment of basis constitutes an omission from gross_income for purposes of triggering a 6-year limitations_period this was not an issue of first impression in bakersfield energy partners lp v commissioner supra we held that a basis overstatement was not an omission from gross_income for purposes of sections c and e a in reaching our conclusion we applied the holding of 357_us_28 in which the supreme court was faced with identical language in sec_6501’s predecessor- sec_275 of the internal_revenue_code_of_1939 see bakersfield energy partners lp v commissioner supra pincite we are unpersuaded by respondent’s attempt to distinguish and diminish the supreme court’s holding in colony inc v commissioner the supreme court’s holding as we described it was that the extended period of limitations applies to situations where specific income receipts have been ‘left out’ in the computa- tion of gross_income and not when an understatement of gross_income resulted from an overstatement of basis id pincite the supreme court had reviewed the statute’s legisla- tive history and determined that congress had not intended the bar of the period of limitations is an affirmative defense and petitioner bore the burden_of_proof see rule sec_39 sec_142 see also 133_tc_1 petitioner established a prima facie case that the general 3-year period of limitations had ex- pired as of the date the fpaa was issued in this case and respondent conceded as much ac- cordingly and because respondent never suggested any other reason why the period of limita- tions with respect to any partner remained open the burden of going forward shifted to respond- ent to establish that there was a greater-than-25-percent omission of gross_income on a partner’s or the partnership’s return see highwood partners v commissioner supra pincite see also inter- mountain ins serv of vail v commissioner llc supra n verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila united_states tax_court reports a basis overstatement to be an omission from gross_income see colony inc v commissioner supra pincite we adhered to our precedent in bakersfield energy part- ners lp v commissioner supra when we issued our sep- tember opinion in this case see intermountain ins serv of vail llc v commissioner tcmemo_2009_195 accordingly in our date order and decision we granted petitioner’s motion for summary_judgment and decided that the adjustments in respondent’s fpaa were barred by the general 3-year limitations_period that was not the end of the matter however on date less than a month after our order and decision in this case respondent and the treasury_department issued temporary regulations under sections c and e a see sec_301_6229_c_2_-1t and sec_301_6501_e_-1t temporary proced admin regs supra these temporary regulations were simultaneously issued as proposed_regulations see sec_7805 on date notice was published and comments were sought for sec_301_6229_c_2_-1 and sec_301_6501_e_-1 proposed proced admin regs see notice of proposed rulemaking by cross-reference to temporary regulations fed reg date and the temporary regulations were published in the federal_register see sec_301_6229_c_2_-1t and sec_301_6501_e_-1t temporary proced admin regs supra the temporary regulations provide in pertinent part that an understated amount of gross_income resulting from an overstatement of unrecovered cost or other basis constitutes an omission from gross_income for purposes of sections c and e a see sec_301_6229_c_2_-1t and sec_301_6501_e_-1t temporary proced admin regs supra the interpretation espoused by the temporary regula- tions runs contrary to the interpretation adopted by this court in 128_tc_207 and by the courts of appeals for the ninth and federal circuits in 568_f3d_767 9th cir and according to t d 2009_43_irb_551 the temporary regulations are consistent with a suggestion by the u s court_of_appeals for the ninth circuit in 568_f3d_767 9th cir affg 128_tc_207 that am- biguity in the statutory language may make the statutes susceptible to reinterpretation through verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila intermountain ins serv v commissioner 573_f3d_1362 fed cir respectively see t d 2009_43_irb_551 the treasury_department and the internal_revenue_service disagree with these courts that the supreme court’s reading of the predecessor to sec_6501 in colony applies to sec_6501 and c bolstered by the temporary regulations respondent on date lodged-and on date was permitted to file-an otherwise late motion to vacate our date decision and a motion to reconsider our date opinion as the moving party respondent bears the burden of proving entitlement to relief see 70_tc_623 respondent urges us to reconsider the case this time eschewing our prior precedent in favor of the temporary regulations petitioner counters that the temporary regula- tions are either inapplicable invalid or otherwise not enti- tled to deference on date we ordered the par- ties to file briefs pursuant to our order the parties filed opening briefs on date petitioner and respondent filed reply briefs on january and date respectively i motions to reconsider and to vacate discussion motions to reconsider and to vacate are governed by rule sec_161 and sec_162 respectively those rules establish filing dead- lines but provide no guidance on when the court should grant or deny such motions in the absence of more specific guidance we look to caselaw and the federal rules of civil procedure see rule b the decision to grant motions to reconsider and to vacate lies within the discretion of the court 110_tc_440 to reconsider kun v commissioner tcmemo_2004_273 motion to vacate motions to reconsider are generally intended to correct substantial errors of fact or law and allow the introduction of newly discovered evidence that the moving party could not have introduced by the exercise of motion regulations we address this infra note verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila united_states tax_court reports due diligence in the prior proceeding 131_tc_185 reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired by the moving party estate of quick v commissioner supra pincite motions to vacate are gen- erally not granted absent a showing of unusual cir- cumstances or substantial error eg mistake inadvertence surprise excusable neglect newly discovered evidence fraud or other reason justifying relief see eg fed r civ p b 69_tc_999 importantly an intervening change in the law can warrant the granting of both a motion to reconsider and a motion to vacate see alioto v commissioner tcmemo_2008_185 in alioto v commissioner tcmemo_2006_199 the court held that it lacked jurisdiction over stand-alone sec_6015 cases after congress expanded the court’s jurisdic- tion to include such cases see tax relief and health care act of publaw_109_432 div c sec_408 120_stat_3061 the taxpayer filed timely motions to reconsider and to vacate which the court granted see alioto v commissioner tcmemo_2008_185 we agree that the court correctly applied the caselaw as it existed at the time the court issued alioto i however we disagree that the motion for reconsideration should be denied after the court’s decision in alioto i the law and the court’s jurisdiction changed fn ref omitted respondent asks us to grant the motion to vacate in the interests of justice so that we may grant the motion for reconsideration citing alioto v commissioner tcmemo_2008_185 respondent further asserts that the issuance of the temporary regulations was an unusual circumstance war- ranting reconsideration of our date opinion petitioner disagrees and attempts to distinguish alioto v commissioner tcmemo_2008_185 noting that it involved an act of c ongress not a regulation issued by respondent who was a litigant in the case along these lines petitioner warns that granting respondent’s motion under the circumstances of this case would give respondent see also 204_f3d_1005 10th cir 119_f3d_1329 8th cir 801_f2d_98 2d cir 199_f2d_166 d c cir verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila intermountain ins serv v commissioner license to render litigation futile because in every case where respondent receives an adverse decision respondent could simply restate its sic unsuccessful argu- ment as a then request reconsideration based upon the temporary_regulation temporary_regulation and petitioner’s concerns are noteworthy however they do not persuade us to deny respondent’s motions without first considering the applicability and potential impact of the tem- porary regulations ignoring the temporary regulations at this time would not dispel the evils envisioned by petitioner indeed respondent could appeal our date deci- sion and ask the appellate court to consider the issue of the temporary regulations in the first instance respondent has already done so in more than one case by neglecting the temporary regulations at this time we would not be pro- tecting the integrity of the judicial system as petitioner sug- gests but merely failing to fully complete our work we see no compelling reason to wield our discretion to that end moreover we question petitioner’s attempt to distinguish alioto v commissioner tcmemo_2008_185 in this con- text accordingly we proceed to consider the applicability and potential impact of the temporary regulations to this case if as petitioner contends the temporary regulations do not apply are invalid or are otherwise not entitled to deference we will deny respondent’s motions because it would be point- less to grant them if on the other hand the temporary regu- lations apply are valid and are entitled to deference we would be required to ascertain whether after considering all other factors respondent’s motions should be granted we turn first to whether the temporary regulations apply to this case tax litigation is expensive and respondent litigates with taxpayer-provided funds while peti- tioner and or the limited_liability_company or its members must litigate with their own funds if the law is allowed to change retroactively after a taxpayer has prevailed in one or more courts thereby rendering their victory pyrrhic the perverse result will be to significantly dis- courage taxpayers from asserting their rights under the then-existing law see brief for the appellant pincite salman ranch ltd v commissioner no 10th cir date brief for the petitioner pincite commissioner v m i t a no 5th cir date see eg 517_us_735 n which we cited in our date order in this case granting respondent’s date motions for leave to file out of time the motions to reconsider and to vacate verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila united_states tax_court reports ii the applicability of the temporary regulations the threshold issue in determining whether the temporary regulations apply to this case is whether the temporary regu- lations apply by their own terms the effective applicability date provisions of the temporary regulations provide that the rules of this section apply to taxable years with respect to which the applicable_period for assessing tax did not expire before date sec_301_6229_c_2_-1t b and e -1t b temporary proced admin regs supra the starting point for interpreting a regulatory provision is its plain meaning see 156_f3d_1076 10th cir when the meaning of a regulatory provision is clear on its face the regulation must be enforced in accordance with its plain meaning we concluded in our date opinion that the general 3-year limitations_period of sec_6501 was the applicable_period for assessing tax in this case and that it had expired some time before date the plain meaning of the effective applicability date provisions indicates that the temporary regulations do not apply to this case respondent argues to the contrary and in doing so begs the question by advancing a notably convoluted interpretation of the effective applicability date provisions to determine whether the temporary regulations are applicable under the effective date provision the court must determine whether a six-year statute_of_limitations would be open for the taxable_year at issue as of date without regard to what the standard for applying the statute_of_limitations might be if the six-year limitations_period could be open under some standard as of date then the temporary regulations apply under respondent’s interpretation the court must depart from our precedent in 128_tc_207 affd 568_f3d_767 9th see irs chief_counsel notice cc-2010-001 date stating the temporary regulations apply to taxable years with respect to which the applicable_period of limitations for assessing tax did not expire before date accordingly the tem- porary regulations apply to any docketed tax_court case in which the period of limitations under sections c and e a as interpreted in the temporary regulations did not expire with respect to the tax_year at issue before date and in which no final_decision has been entered verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila intermountain ins serv v commissioner the cir which held that a 3-year limitations_period applies under the circumstances of this case we must then launch a quest for some hypothetical standard that could trigger a 6-year limitations_period if we discover such a standard-and temporary regulations conveniently supply us with one-then we must apply that standard to determine whether the period of limitations in this case could have been open as of date if the limita- tions period could have been open under the hypothetical standard then the temporary regulations apply to this case essentially the key according to respondent is not whether the limitations_period was actually open on sep- tember under then-applicable law but whether the limitations_period could have been open on that date under hypothetical further respondent’s rationale suggests that the temporary regulations apply to this case because their application would trigger a 6-year limitations_period respondent had phrased this argument more simply in his motion to reconsider the temporary regulations apply to petitioner’s tax_year because the period of sections c and e a as interpretated in the regulations remains open with respect to that year emphasis added law distilled even limitations under ordinarily an agency’s interpretation of its own regulation is controlling unless it is plainly erroneous or inconsistent with the regulation 519_us_452 internal quotation marks omitted here however the court concludes that respondent’s interpretation of the temporary regulations’ effective applicability date provisions is erroneous and inconsistent with the regulations specifi- cally we find the interpretation to be irreparably marred by circular result-driven logic and the wishful notion that the temporary regulations should apply to this case because intermountain was involved in what he believes was an abu- sive tax transaction for these reasons we refuse to accord respondent’s interpretation deferential treatment see supra note see also 562_f3d_1116 n 10th cir 558_f3d_815 8th cir estate of focardi v commis- sioner tcmemo_2006_56 our view is further supported by the well-established principle that the judiciary should accord substantial deference to the commissioner’s interpretation of treasury regulations verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila united_states tax_court reports the plain meaning of the temporary regulations’ effective applicability date provisions indicates that the temporary regulations do not apply to this case because the applicable_period of limitations expired before date it would therefore be futile to grant respondent’s motions to reconsider and to vacate both of which are premised on the application of the temporary regulations to this case while the foregoing establishes a plausible ground to rule against respondent’s motions it becomes compelling when combined with our discussion below iii judicial deference we next turn to whether the temporary regulations if applicable deserve judicial deference courts have long held that federal tax regulations are entitled to some degree of deference this is in recognition of the fact that congress has delegated to the secretary_of_the_treasury and his dele- gate the commissioner of internal revenue not to the courts the task of prescribing all needful rules and regula- tions for the enforcement of the internal_revenue_code natl muffler dealers association inc v united_states 440_us_472 internal quotation marks omitted yet the exact amount of deference owed to federal tax regula- tions remains a source of debate petitioner asserts that the temporary regulations are only entitled to deference under 323_us_134 because they are interpretive regula- tions respondent counters that the more deferential the court recognizes that respondent may argue that the decisions we rely upon bakers- field energy partners lp v commissioner 568_f3d_767 9th cir and 573_f3d_1362 fed cir holding that the limitations_period had expired before date do not in his opinion make it so there are other courts of appeals and the supreme court still to be heard from and by accepting as settled law the ba- kersfield and salman ranch results our rationale may in respondent’s view also beg the ques- tion respondent however cites no court authorities equivalent to those of the appellate court decisions and although he cites the temporary regulations courts have traditionally determined the meaning of statutes see 467_us_837 n stating that the judiciary is the final authority on issues of statutory construc- tion thus we believe our position is appropriate we address in section iii below why in addi- tion to bakersfield energy partners lp v commissioner supra and salman ranch ltd v united_states supra we conclude that the 3-year limitations_period applied to this case before date we also recognize that respondent could amend the temporary regulations’ effective applica- bility date provisions and file renewed motions to reconsider and to vacate based on those amended provisions thereby extending this dispute to yet another case see 43_f3d_1388 10th cir verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila intermountain ins serv v commissioner standard in 467_us_837 applies and that if not then the temporary regulations at least fall under natl muffler dealers association inc we need not resolve the parties’ dis- pute on this issue because even if the temporary regulations are entitled to review under chevron they face a formidable obstacle to deference-357_us_28 the temporary regulations were not issued on a blank slate in its opinion in colony inc the supreme court interpreted the same statutory language and held that a basis overstatement was not an omission from gross_income id more than years later respondent and the treasury_department issued the temporary regulations and reached the opposite conclusion the question is whether we are bound by the agency’s construction of the statute in the tem- porary regulations or by the supreme court’s prior deter- mination of congressional intent and the internal revenue code’s requirements as set forth in colony inc assuming respondent is correct that the temporary regulations are enti- tled to chevron_deference the answer to this question lies in 545_us_967 a court’s prior judicial construction of a statute trumps an agency construction otherwise entitled to chevron_deference only if the prior court decision holds that its construction fol- lows from the unambiguous terms of the statute and thus leaves no room for agency discretion id in so holding the supreme court reasoned as follows respondent maintains that 357_us_28 does not con- trol the interpretation of secs c and e a see t d supra and that in any event the supreme court’s and respondent’s constructions are not necessarily inconsistent we held otherwise in 128_tc_207 and in our date opinion in this case see intermountain ins serv of vail llc v com- missioner tcmemo_2009_195 we rejected respondent’s arguments in the process and re- hashing them now even in this context is not necessary see 110_tc_440 as we noted previously we are hesitant to contradict the supreme court’s ruling in colony see intermountain ins serv of vail llc v commissioner supra n the supreme court has advised lower courts that if a precedent of this court the supreme court has direct application in a case yet appears to rest on reasons rejected in some other line of decisions the lower courts should follow the case which directly controls leaving to this court the prerogative of overruling its own decisions rodriguez 490_us_477 we rule that our analysis here of the legislative_history behind the colony decision provides further and we believe determinative support for those opinions verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila united_states tax_court reports a llowing a judicial precedent to foreclose an agency from interpreting an ambiguous statute would allow a court’s interpretation to override an agency’s chevron’s premise is that it is for agencies not courts to fill statutory gaps the better rule is to hold judicial interpretations con- tained in precedents to the same demanding chevron step one standard that applies if the court is reviewing the agency’s construction on a blank slate only a judicial precedent holding that the statute unambiguously forecloses the agency’s interpretation and therefore contains no gap for the agency to fill displaces a conflicting agency construction id pincite- we are therefore directed to apply chevron step one by determining whether the supreme court in colony inc v commissioner supra found the statutory provision at issue to be unambiguous if so there is no gap left for the tem- porary regulations to fill with respect to the statutory provi- sions at issue here the first step in chevron’s two-step anal- ysis is to ask whether congress has directly spoken to the precise question at issue chevron u s a inc v natural res def council supra pincite if the intent of congress is clear that is the end of the matter for the court as well as the agency must give effect to the unambiguously expressed intent of congress id pincite when determining congress’ intent chevron instructs us to employ traditional tools of statutory construction id pincite n many courts including the courts of appeals to which this case might be appealed have accepted the use of legislative_history as an important element in chevron in a concurring opinion justice stevens suggested that this holding would not necessarily be applicable to a decision by this court that would presumably remove any pre-existing ambi- guity 545_us_967 stevens j concurring justice stevens’ suggestion has indeed sparked debate over the applicability of brand x although that debate is still largely open we note without approval or disapproval that the u s court_of_appeals for the tenth circuit has held that brand x does apply when the prior judicial construction is the supreme court’s see 547_f3d_1237 10th cir w e conclude that the holding of brand x ap- plies whether the judicial precedent at issue is that of a lower court or the supreme court the second step of chevron specifies as follows if however the court determines congress has not directly addressed the precise question at issue the court does not simply impose its own construction on the statute as would be nec- essary in the absence of an administrative interpretation rather if the statute is silent or am- biguous with respect to the specific issue the question for the court is whether the agency’s an- swer is based on a permissible construction of the statute chevron u s a inc v natural res def council u s pincite fn refs omitted in our date opinion we indicated that absent stipulation to the contrary this case may be appealable to the court_of_appeals for the eighth tenth or d c circuit see inter- mountain ins serv of vail llc v commissioner tcmemo_2009_195 n citing 54_tc_742 affd 445_f2d_985 10th cir we did not answer the question of proper venue and do not do so now id verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila intermountain ins serv v commissioner step one see eg 422_f3d_1155 10th cir to determine whether congress had an intent on the precise question at issue courts utilize the traditional tools of statutory construction including the statutory language and legislative_history therefore in determining whether the supreme court in 357_us_28 found the statutory provision at issue to be unambiguous we will con- sider the court’s analysis of both the statutory language and its legislative_history respondent calls attention to the supreme court’s statement that although we are inclined to think that the statute on its face lends itself more plausibly to the taxpayer’s interpretation it cannot be said that the language is unambiguous colony inc v commissioner supra pincite in doing so respondent ignores the supreme court’s subsequent review of and reliance on the statute’s legislative_history although the supreme court initially found the statutory provision ambiguous that was only a preliminary conclusion before considering the statute’s legis- lative history after thoroughly reviewing the legislative his- tory the supreme court concluded that congress’ intent see 571_f3d_20 d c cir to be sure a statute may foreclose an agency’s preferred interpretation despite such textual ambiguities if its structure legislative_history or purpose makes clear what its text leaves opaque 403_f3d_537 8th cir see also 566_f3d_1257 11th cir 556_f3d_90 2d cir 526_f3d_591 9th cir 495_f3d_1355 fed cir 394_f3d_8 1st cir but see 527_f3d_288 3d cir 142_f3d_973 7th cir the supreme court has sent mixed signals about the use of legislative_history in chevron step one in chevron itself the court considered legislative_history as part of step one chevron u s a inc v natural res def council u s pincite it has continued to do so in more recent opinions and we deduce that it intends to continue this practice see 540_us_581 see also 550_us_81 nevertheless on occasion the court has stopped short of employing traditional tools of statutory construction including legislative_history see negusie v holder u s ll ll 129_sct_1159 thomas j dissenting although we have found no opinion in which a court considered legislative_history when applying brand x we see no reason why a court-if it considers legislative_history when apply- ing chevron step one-would not also consider it when applying brand x both parties also refer to the supreme court’s observation that the conclusion we reach is in harmony with the unambiguous language of sec_6501 of the internal_revenue_code of colony inc v commissioner u s pincite we decline both parties’ requests to at- tach meaning to that statement hearings before the house comm on ways and means 73d cong 2d sess h rept 73d cong 2d sess c b part s rept 73d cong 2d sess c b part verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila united_states tax_court reports was clear and that the statutory provision was unambiguous id pincite specifically the supreme court found the legislative his- tory to be persuasive evidence that congress was addressing itself to the specific situation where a taxpayer actually omitted some income receipt or accrual in his computation of gross_income and not more generally to errors in that com- putation arising from other causes id pincite emphasis added it further indicated that this history shows to our satisfaction that the congress intended an exception to the usual three-year statute_of_limitations only in the restricted type of situation already described an omission of an item_of_gross_income id pincite we think that in enacting sec_275 congress manifested no broader purpose than to give the commissioner an additional two years to investigate tax returns in cases where because of a taxpayer’s omission to report some taxable item the commissioner is at a special disadvantage in detecting errors id in so holding the supreme court found that the statute’s legislative_history clarified its otherwise ambiguous text and as a result explicated congress’ intent and the meaning of the statutory provision thus the supreme court’s opinion in colony inc v commissioner supra unambiguously fore- closes the agency’s interpretation of sections c and e a and displaces respondent’s temporary regula- tions see natl cable telecomms association v brand x internet servs supra pincite consequently the temporary_regulation sec_23 are invalid and are not entitled to deferential treatment we recognize that 357_us_28 predated both chevron u s a inc v natural res def council supra and natl cable telecomms association v brand x internet servs supra so that the supreme court could not have been aware of the standards against which its opinion would be tested we agree however with the u s court_of_appeals for the fourth circuit which stated that w e do not hold that a court must say in so many magic words that its holding is the only permissible interpretation of the statute in order for that holding to be binding on an agency 502_f3d_337 4th cir see supra note intermountain ins serv of vail llc v commissioner tcmemo_2009_ n respondent suggests that the u s court_of_appeals for the ninth circuit in 568_f3d_767 9th cir invited respondent to issue the temporary regulations the court_of_appeals acknowledged that the supreme court in col- ony inc v commissioner supra found sec_275 to be ambiguous and stated that the irs may have the authority to promulgate a reasonable reinterpretation of an ambiguous provision of the tax code even if its interpretation runs contrary to the supreme court’s ‘opinion as to the best reading’ of the provision bakersfield energy partners lp v commissioner supra at verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila intermountain ins serv v commissioner iv retroactivity we next turn to petitioner’s concern that the temporary regulations would have an impermissible retroactive effect if we applied them in this case respondent attempts to defuse petitioner’s concern by arguing that the temporary regula- tions are not retroactive as applied in this case but that even if they were they would be permissibly retroactive thus two issues emerge first whether the temporary regu- lations would have a retroactive effect if applied in this case and second if so whether the retroactive effect would be permissible however in the light of our holdings above regarding the regulations’ effective date and their validity we need not answer these questions to resolve respondent’s motions in this case we therefore leave them for another day conclusion in the light of the above holdings we find it unnecessary to address petitioner’s other concerns with respect to the temporary regulations the court has considered all of respondent’s contentions arguments requests and state- ments to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an appropriate order will be issued reviewed by the court colvin wells vasquez goeke kroupa and paris jj agree with this majority opinion quoting natl cable telecomms association v brand x internet servs u s pincite the court_of_appeals did not indicate definitively whether any such temporary regulations would actually trump the supreme court’s prior judicial construction this may flow from the possibly unresolved issue of whether legislative_history should be considered when applying chevron step one compare natural res def council v u s epa supra pincite an examina- tion of the statutory language and its legislative_history assists us in this inquiry chevron step one with 450_f3d_944 ndollar_figure 9th cir although we cannot consider legislative_history under the first prong of chevron we note that the secretary’s regulation subverts the very intent of the nursing relief act in any event we will not specu- late as to the precise meaning of the court of appeals’ statement particularly when as in this case we are not bound by that court’s caselaw because this case is not appealable absent stipu- lation to the contrary to that court see golsen v commissioner t c pincite verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila united_states tax_court reports gustafson and morrison jj did not participate in the consideration of this opinion cohen j concurring i concur in the result in this case i would reach the same result however on narrower grounds relating to motions to vacate and reconsider or untimely motions to amend pleadings moreover i would adopt peti- tioner’s distinction of alioto v commissioner tcmemo_2008_185 emphasizing the difference between congressional action there and what occurred here i would defer discussion of the difficult and divisive issues regarding retroactive_regulations temporary regulations promulgated without notice and an opportunity for comment and the degree of deference to which these regulations and treasury regulations generally are entitled many cases to be decided in the future including those now on appeal will necessarily present those issues this petitioner should not bear the burden of relitigating this case on a playing field unilaterally redesigned by the adverse_party after petitioner has prevailed at this level gale thornton and marvel jj agree with this concurring opinion halpern and holmes jj concurring in the result only i introduction respondent asks that in the interests of justice we vacate our order and decision so that we may reconsider our opinion to correct a substantial error of law resulting from the unusual circumstance of the secretary’s issuing tem- porary regulations ostensibly overruling the authority on which we relied days earlier in deciding this case understandably petitioner cries foul arguing first and fore- most that respondent cannot meet the high standards estab- lished by this court for granting either a motion to vacate see taylor v commissioner tcmemo_1987_403 or a the temporary regulations in question the temporary regulations are sec_301 c - 1t and e -1t temporary proced admin regs fed reg date verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila intermountain ins serv v commissioner motion to reconsider see 110_tc_440 the majority finds no reason to resolve the merits of that argument however because it says even if it were to deny the motions on that ground respondent might appeal our decision and b y neglecting the temporary regulations at this time we would not be protecting the integrity of the judicial system but merely failing to fully complete our work majority op p the majority then proceeds to hold that the temporary regulations are both prospective and therefore inapplicable to this case and because they are unambiguously in conflict with the statute invalid principles of judicial restraint counsel against making unnecessarily broad pronouncements when a case can be fully resolved on a narrower ground cf 527_us_173 discussing constitutional interpretation moreover by discrediting the substance of the temporary regulations themselves the majority has assured petitioner a trip to a court_of_appeals that he might avoid were we simply to stamp the motions denied or to dis- pose of them on grounds particular to this case as judge cohen suggests since the majority has chosen to address the effective date of the temporary regulations and their substantive validity we feel compelled to comment we are persuaded by neither of the majority’s analyses and would before addressing any aspect of substantive validity consider first the logically prior question of the procedural validity of the temporary regulations with respect to that question we believe that petitioner has the better argument ii applicability of the temporary regulations the majority concludes the plain meaning of the effec- tive applicability date provisions indicates that the tem- porary regulations do not apply to this case majority op p in fact the temporary regulations provide the rules of this section apply to taxable years with respect to which the applicable_period for assessing tax did not expire before sep- in its haste to protect the integrity of the judicial system and to fully complete its work the majority question s petitioner’s attempts to distinguish alioto v commissioner tcmemo_2008_185 but it does not stop to explain or to resolve those questions majority op p verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila united_states tax_court reports tember sec_301_6229_c_2_-1t b e - 1t b temporary proced admin regs fed reg date the relevant dates are as fol- lows tax_year return filed date fpaa mailed date petition filed date order decision date temp regs effective date date section a provides that except as otherwise provided in the section the period of limitations for making assess- ments with respect to partnership items i sec_3 years section c substitutes years for years in the case of a substantial omission_of_income the period for making assessments-whether years or years-is suspended by the mailing of an fpaa until our decision in the case becomes final or if no petition is filed the period to petition expires and for year thereafter see sec d because of respondent’s motion to vacate order and decision our deci- sion in this case has not yet become final the majority claims the plain meaning of the temporary regulations’ effective applicability date provisions indicates that the temporary regulations do not apply to this case because the applicable_period of limitations expired before date majority op p according to respondent the applicable_period of limitations did not expire before date because as a result of the tem- porary regulations the applicable_period for assessing tax is the 6-year period prescribed by section c which year period had not run on date when the fpaa was mailed the filing of the petition then suspended the running of that 6-year period to and beyond date the majority counters we concluded in our sep- tember opinion which antedates the date temporary regulations that the general 3-year limita- tions period of sec_6501 was the applicable_period for assessing tax in this case and that it had expired some time before date majority op p it adds the plain meaning of the effective applicability date provi- sions indicates that the temporary regulations do not apply to this case majority op p verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila intermountain ins serv v commissioner since the temporary regulations do not define the term applicable_period for assessing tax by stating whether the regulation itself is to be taken into account in determining the applicable_period the meaning of the term is less than plain so it must be construed what ground is there then for the majority to conclude that the effective date language of the temporary regulations precludes their application to this case in other words how can it construe the expression the applicable_period for assessing tax to mean the 3-year period for assessing tax perhaps the majority has in mind sec_7805 as applicable to the temporary regulations as so applicable the section reads sec_7805 retroactivity of regulations or rulings -the sec- retary may prescribe the extent if any to which any ruling or regulation relating to the internal revenue laws shall be applied without retroactive effect sec_7805 pre-1996 we have said under sec_7805 pre-1996 there is a presumption that every regulation will operate retroactively unless the secretary specifies otherwise 113_tc_309 affd 305_f3d_976 9th cir here undoubtedly the secretary did specify something with respect to the retroactivity applicability of the temporary regulations viz the rules therein apply to taxable years with respect to which the applicable_period for assessing tax did not expire before date sec_301_6229_c_2_-1t b e -1t b temporary proced admin regs supra perhaps the majority believes that the secretary drafted the temporary regulations intending to limit retroactivity to taxable years for which the 3-year period of limitations had not expired on date but he unlike the majority realizes that that meaning is less than plain and now has changed his mind and is taking advantage of his lack of clarity to pull a fast one in sec_7805 was amended by the taxpayer bill of right sec_2 publaw_104_168 110_stat_1468 to limit the retroactive application of treasury tax regulations the amendment is effective with respect to regulations that relate to statutory provisions enacted on or after date see id sec_1101 110_stat_1469 the parties seem to agree and the majority does not dispute that the amendment does not apply to the temporary regulations since the statutory provisions in question secs c and e a were enacted before that date sec_301_6229_c_2_-1t temporary proced admin regs supra was issued under the authority of both secs k and while sec_301_6501_e_-1t temporary proced admin regs supra was issued solely under the authority of sec_7805 t d fed reg verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila united_states tax_court reports there is of course no evidence to support that dubious theory we believe that the secretary meant the temporary regulations to apply if either the 3-year or 6-year period of limitations were open on date but that he was inartful in saying so such a reading is supported by irs chief_counsel notice cc-2010-010 date which in relevant part states the temporary regulations apply to taxable years with respect to which the applicable_period of limitations for assessing tax did not expire before date accordingly the temporary regulations apply to any docketed tax_court case in which the period of limitations under sections c and e a as interpreted in the temporary regulations did not expire with respect to the tax_year at issue before date and in which no final_decision has been entered emphasis added if that is what the secretary meant then what ground can there be for the majority to conclude that the temporary regulations do not apply to this case because the applicable_period for assessing tax was a 3-year period that expired before date the possibilities appear to be that the majority believes either that the secretary has no authority under any circumstance to overrule the supreme court’s interpretation of a statute which implicates the supreme court’s decision in 545_us_967 the secretary has no authority retroactively to overrule the supreme court also implicating brand x or even if he does have those authorities under the so-called law_of_the_case_doctrine we need not acknowledge the temporary regu- lations in this case if the majority believes any of those things then it should explain itself if not then it should abandon its effective date analysis which the majority itself describes only as a plausible ground to rule against respond- ent’s motions majority op p and address petitioner’s well-founded argument that respondent cannot satisfy the high standards established by this court for granting either a motion to vacate or a motion to reconsider or simply ground its decision on its reason which we question for finding the temporary regulations invalid verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila intermountain ins serv v commissioner iii the deference muddle in 568_f3d_767 9th cir affg 128_tc_207 the ninth circuit acknowledged that the supreme court in 357_us_28 had rejected the same interpretation the irs is proposing in this case the irs may have the authority to promulgate a reasonable reinterpretation of an ambiguous provision of the tax code even if its interpretation runs con- trary to the supreme court’s opinion as to the best reading of the provi- sion 545_us_967 125_sct_2688 162_led_820 accord 515_f3d_162 3d cir we do not we think this is a signal that courts should be especially careful about not deferring to new regulations that address this old problem instead the majority engages in a fullblown analysis of the substantive validity of the regulations even after concluding they do not apply because the regulations are prospective only the analysis has three parts sidestepping the longrunning issue of whether treasury regulations are entitled to deference under 467_us_837 nat muffler dealers association inc v united_states 440_us_472 or merely 323_us_134 an assertion that chevron step one allows and perhaps requires consideration of legislative_history in determining whether congress has directly spoken to the precise ques- tion at issue chevron u s pincite and an analysis of the additional question we have to answer after brand x u s pincite did the supreme court hold in colony that its interpretation of the key phrase omits_from_gross_income an amount properly includible therein is the only permissible reading of the statute we agree with the majority that it is wise for us as a trial_court to avoid the issue of what level of deference to give this regulation see 126_tc_96 holmes j dissenting listing cir- cuit conflicts vacated and remanded 515_f3d_162 3d cir holding regulations entitled to chevron_deference we are particularly cautious about the majority’s possible reliance on rodriguez de quijas v shearson am express verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila united_states tax_court reports inc 490_us_477 see majority op note as an additional justification for invalidating the regulations we agree of course that the supreme court has advised lower courts that ‘if a precedent of this court has direct application in a case yet appears to rest on reasons rejected in some other line of decisions the lower courts should follow the case which directly controls see majority op note but this rule which the ninth circuit alluded to in bakersfield is not what is at issue here it is not our court but the secretary who is reaching a different conclu- sion about the phrase omits_from_gross_income an amount properly includible therein the validity of the regulation after brand x cannot depend entirely on whether prior caselaw conflicts with a later regulation as the tenth cir- cuit recently reasoned when a court tentatively resolves an ambiguity in a statute that an agency is empowered to administer such a resolution carries the force of law until an agency issues a definitive interpretation of the kind that would ordinarily warrant chevron_deference 547_f3d_1237 10th cir upholding regulation contrary to supreme court decision after applying brand x we simply can’t reasonably assert a quarter-century after chevron and now after brand x that courts have traditionally determined the meaning of statutes majority op note if by that we mean that an agency with regulatory power cannot definitively resolve ambiguous statutory language we think that the problems of how to use legislative his- tory in a chevron analysis and the effect of brand x on reinterpreting old supreme court tax cases are both much more complicated than the majority lets on a the chevron test seems quite simple step one determine whether congress has directly spoken to the precise ques- tion at issue chevron usa inc v natural res def council u s pincite if so stop step two if congress has not directly spoken to the question or if what it has said 547_f3d_1237 10th cir seems to be the first case to test brand x’s effect on supreme court precedent but we ought not to simply state that we take no position on the question in one footnote majority op note while seeming to assert the contrary view in another majority op note verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila intermountain ins serv v commissioner is ambiguous then determine if the agency’s interpretation is based on a permissible construction of the statute id pincite but chevron’s simplicity ends there we focus first on the use of legislative_history in chevron step one chevron tells lower courts to use the traditional tools of statutory construction to determine if congress has spoken on the precise issue id pincite n but how does congress speak is it only in the enacted language and its context within a statute or does it include committee reports staff-prepared material and postenactment commentary in later congresses and if courts are directed to employ legislative_history when can they do so-only if the text is ambiguous only if it shows congressional intent clearly contrary to the plain meaning of the text or whenever it would be helpful in figuring out the meaning or maybe the purpose of the act speeches floor these are far-from-settled issues as other courts have noted the supreme court itself has sent what seem to be mixed signals no consideration at step one-coeur alaska inc v se alaska conservation council u s ll ll 129_sct_2458 implying the statutory text is how con- gress speaks directly on an issue 503_us_407 comparing the agency’s construction only to the statutory text at step one 486_us_281 if the agency regulation is not in conflict with the plain lan- guage of the statute a reviewing court must give deference to the agency’s interpretation of the statute citing 469_us_241 n consideration only if the text is unclear-550_us_81 if the intent of congress is clear and unambiguously expressed by commentators have not been kind to judges see eg sunstein chevron step zero va l rev caselaw in chaos eskridge baer the continuum of deference supreme court treatment of agency statutory interpretations from chevron to hamdan geo l j caselaw a mess hickman a problem of remedy responding to treasury’s lack of compliance with administrative_procedure_act rulemaking require- ments geo wash l rev hickman a problem of remedy a mess beermann end the failed chevron experiment now how chevron has failed and why it can and should be overruled conn l rev confusing murphy judi- cial deference agency commitment and force of law ohio st l j a confusing mess verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila united_states tax_court reports the statutory language at issue that would be the end of our analysis 535_us_125 reference to legislative_history is inappropriate when the text of the statute is unambiguous 527_us_471 declining to consider legislative_history when text was clear legislative_history used at step one as a traditional tool- fda v brown williamson tobacco corp 529_us_120 501_us_680 496_us_633 there are even a fair number of cases that make it difficult to discern whether the court is consulting legislative_history at step one or step two the majority does acknowledge this difficulty but discerns a recent trend toward using legislative_history in some way in step one majority op note we think the matter is less clear here’s the current circuit_court breakdown first circuit-394_f3d_45 n 1st cir okay in step one merely to confirm that it does not resolve the statutory ambiguity 394_f3d_8 1st cir okay in step one second circuit-498_f3d_111 2d cir noting reluctance to rely on legislative_history in step one but then doing it third circuit-527_f3d_288 3d cir excludes legislative_history in step one fourth circuit-compare 219_f3d_359 4th cir okay in step one and 153_f3d_155 4th cir same affd 529_us_120 with granutec inc v shalala u s p q 2d 4th cir unpublished decision only in step two as numerous commentators have concluded the application of chevron has developed not necessarily in a consistent direction see eg 474_us_121 our review is limited to the question whether it is reasonable in light of the language policies and legislative_history of the act 470_us_116 we conclude that the statutory lan- guage does not foreclose the agency’s view of the statute we should defer to that view unless the legislative_history or the purpose and structure of the statute clearly reveal a contrary in- tent on the part of congress see generally 376_f3d_118 2d cir describing the problem and considering legislative_history in both steps but without attaching primacy in step one vacated 546_us_1147 verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila intermountain ins serv v commissioner fifth circuit-245_f3d_434 ndollar_figure 5th cir okay in step one citing ins v cardoza-fonseca 480_us_421 sixth circuit-compare 999_f2d_973 6th cir okay in step one even if statute is clear with 529_f3d_763 6th cir consider in step two seventh circuit-compare univ of chi hosps v 545_f3d_564 7th cir refusing to consider legislative_history after finding statute unambiguous with 548_f3d_549 7th cir we proceed to chevron’s second step in this step we can take into account extrinsic sources such as legislative his- tory eighth circuit-compare 11_f3d_1430 8th cir allows legislative_history in step one but only if intent is not clear from the statute’s plain language with 568_f3d_675 8th cir consid- ering legislative_history in step two ninth circuit-compare 526_f3d_591 9th cir considering legislative_history in step one with 450_f3d_944 ndollar_figure 9th cir courts cannot con- sider legislative_history in step one tenth circuit-422_f3d_1155 10th cir okay in step one 291_f3d_1250 10th cir same 53_f3d_1145 10th cir same eleventh circuit-guar fin servs inc v ryan 928_f2d_994 11th cir use in step one after finding statute ambiguous d c circuit-551_f3d_1019 d c cir legislative_history okay in step one even to create ambiguity am bankers association v natl credit_union admin 271_f3d_262 d c cir same natural res def council inc v browner 57_f3d_1122 d c cir same and federal circuit-483_f3d_1316 fed cir used in both steps verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila united_states tax_court reports 414_f3d_1349 fed cir used in step one b the fundamental problem in this area-and it’s not one that we as a trial_court can possibly solve on our own-is that legislative_history is a traditional tool of statutory interpretation most commonly used when the language of a statute is ambiguous on some point but if the language of a statute is ambiguous chevron tells us to read that ambi- guity as a delegation of authority to fill the resulting gap with a regulation looked at this way colony’s resort to legislative_history in the first place shows a gap that the sec- retary is ipso facto allowed to fill if so then the supreme court’s sentence it cannot be said that the language is unambiguous colony inc v commissioner u s pincite triggered not only that court’s own look at legislative his- tory but the authority of the secretary to issue the regula- tion we have before us one way to read the many decisions using legislative his- tory in step one of chevron is as another check on agency discretion-another way of finding a lack of ambiguity in congressional intent but the confusion in this area becomes a muddle when one adds in the analysis of whether a pre- brand x precedent that uses legislative_history is an analysis that under brand x precludes the choice made by the agency in a regulation pay particular attention to the pas- sage from brand x that the majority quotes majority op p a court’s prior judicial construction of a statute trumps an agency construction otherwise entitled to chevron def- erence only if the prior court decision holds that its construc- tion follows from the unambiguous terms of the statute and thus leaves no room for agency discretion brand x u s pincite emphasis added it is at least possible that the emphasized language is a direction to lower courts to distinguish pre-brand x prece- dents that resorted to legislative_history from those that relied on plain-language analysis as a way of distinguishing between precedents that allow for their own regulatory supersession from those that do not it would suggest in this verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila intermountain ins serv v commissioner case the supreme court’s use of legislative_history in colony would not trump an agency construction consider 390_fsupp2d_437 e d penn affd on other grounds 489_f3d_558 3d cir in an earlier case the third circuit held that the age discrimi- nation in employment act banned treating retirees who were eligible for medicare differently from those who were not in providing health benefits see erie county retirees associa- tion v county of 220_f3d_193 3d cir the court carefully reviewed the legislative_history to reach its conclu- sion see id pincite then out popped a contrary regulation from the eeoc the district_court judge faced with the regulation-vs -precedent question reasoned that brand x clarified the chevron standard itself in applying chevron’s first step to the regulation at issue in brand x the supreme court did not ask merely whether congress had spoken to the precise question at issue chevron u s pincite but rather whether the statute’s plain terms ‘directly address the precise question at issue ’ brand x s ct pincite aarp v eeoc f_supp 2d pincite the district_court then analyzed the pre-regulation prece- dent on point and concluded that like its arguments from legislative_history the third circuit’s appeals to gen- eral congressional intent and the balancing of competing policy considerations would seem unnecessary if its decision were the only permissible construction of the statute id pincite n see also eg 503_fsupp2d_1164 d minn drawing similar distinction in light of brand x revd 568_f3d_675 8th cir aarp is certainly not the last possible word on this sub- ject there may well be a distinction between using legisla- tive history to supply the meaning of a particular word or phrase and using legislative_history to discern the purpose or goal of the statute in which congress placed that word or phrase so as to be able to best construe it in a particular case judge easterbrook in his landmark taxonomy on uses of legislative_history 870_f2d_1340 7th cir suggested that legislative_history may be used as a dictionary of sorts-to determine congress’s objective rather than subjective intent id pincite ‘we ask not what verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila united_states tax_court reports this man meant but what those words would mean in the mouth of a normal speaker of english using them in the cir- cumstances in which they were used ’ quoting holmes the theory of legal interpretation harv l rev seen in this light legislative_history should be used to discover the statute’s original meaning rather than the intent of the individual congressman id pincite an opinion poll revealing the wishes of congress would not translate to legal rules used in this way legislative_history in step one may present fewer problems rereading 357_us_28 with this distinction in mind might lead one to conclude that the court was using legisla- tive history to discern the best reading of ambiguous statu- tory language in light of the specific problems its drafters had in mind see id pincite if so the holding of colony is not that omission necessarily means omission of a par- ticular item but only that that’s the best reading until and unless a regulation clarifying the admitted ambiguity of omits_from_gross_income an amount properly includible therein is validly issued few courts have explicitly considered and employed this possible distinction and we would not necessarily advocate its use here the conclusion we would draw is simply that the rules for reexamining precedents after brand x are quite uncertain we don’t believe it is beyond the capability of the tax_court to address such issues with the necessary sub- tlety but the majority doesn’t even try we won’t try either since we prefer to climb onto firmer ground iv procedural validity of the temporary regulations that firmer ground and the reason we are able to concur in our colleagues’ result is that these regulations are proce- durally invalid under the administrative_procedure_act apa u s c a secs west supp as amended by the patient protection affordable_care_act publaw_111_148 124_stat_756 which governs rulemaking even by the secretary the apa requires agencies to publish contemplated rules to allow the public to make comments on their content and verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila intermountain ins serv v commissioner effect u s c sec_553 and c to ensure meas- ured informed rulemaking the agency is then required to take those comments into consideration before promulgating a final rule id sec_553 the publication of the rule must occur not less than days before its effective date id sec_553 the agency must also provide reference to the legal authority under which the rule is proposed id sec_553 and these minimum requirements may be modified or superseded only if congress does so expressly id sec in the case of these regulations the secretary stated his legal authority for the rules-the sec_6501 regulation was issued under sec_7805 and the section regula- tion was issued under sec_7805 and k the sec- retary didn’t publish the regulation sec_30 days before their effective date but respondent argues-and the majority essentially concedes-that the secretary’s power to make retroactive rules under sec_7805 pre-1996 applies but the secretary did not seek comments before publishing these temporary regulations nor did he claim good cause for skipping this step respondent first argues that the apa itself excuses his failure to put the regulations through notice and comment the administrative_procedure_act u s c sec_553 provides this subsection does not apply- a to interpretative rules general statements of policy or rules of agency organization procedure or practice the apa provides similar exemptions from the prepublication requirement id sec_553 respondent does not rely on any argument that these regulations are mere statements of policy or rules of treas- ury’s organization procedure or practice for the regulations to be valid then we must find they are interpretive rules or we have to accept respondent’s alternative argument that when treasury regulation drafters find good cause to skip notice and comment internal_revenue_manual pt date directs them to include the following text in the regulations ‘these regulations are necessary to provide taxpayers with immediate guid- ance accordingly good cause is found for dispensing with notice and public comment pursuant to u s c b and c ’ this thin a justification might or might not work but it is absent from these regulations or the related treasury_decision see t d fed reg date respondent concedes in his reply brief that he is not relying on this exception verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila united_states tax_court reports congress waived the apa’s notice-and-comment requirement for temporary tax regulations a the interpretive exception the treasury_decision containing the regulations without claiming a particular exception states it also has been determined that sec_553 of the apa does not apply to these regulations t d fed reg date respondent argues this is because these regulations are interpretive rules as opposed to legis- lative or substantive rules merely clarifying the phrase omitted from gross_income without changing existing law respondent also argues that these regulations are interpre- tive because they were issued pursuant to the general grant of authority in sec_7805 rather than under a specific grant of authority directing the secretary to issue a regula- tion with specified content the tax_court often labels as interpretive those regula- tions that the secretary issues under the general authority of sec_7805 in contrast to legislative regulations by which we and other tax specialists mean those regulations issued under a more specific authority from congress but interpretive means something different in adminis- trative law berg judicial deference to tax regulations a reconsideration in light of national cable swallows holding and other developments tax law the administrative_procedure_act apa draws the line between legislative and other regulations differently than tax law fn ref omitted in administrative law interpretive is a label reserved for regulations that advise the public of the agency’s construction of the statutes and rules which it administers clark u s dept of justice the treasury_decision does say that the regulations contain a reasonable interpretation of the statutory provisions t d fed reg date perhaps this was the secretary’s attempt to claim the interpretive exception but it makes little difference as the apa doesn’t require an explicit assertion of the interpretive-rule exception even by this bright-line_rule however the applicable regulation isn’t clearly interpretive in the tax-law sense though the parties refer to the two regulations in tandem section gov- erns partnerships meaning that the regulation applicable here is sec_301_6229_c_2_-1t temporary proced admin regs see majority op note this regulation was issued under two sources of authority- sec_7805 and k the tax-law definition of interpretive has largely been limited to regulations issued solely under sec_7805 see asimow public partici- pation in the adoption of temporary tax regulations tax law see also berg judicial deference to tax regulations a reconsideration in light of national cable swallows holding and other developments tax law verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila intermountain ins serv v commissioner attorney general’s manual on the administrative_procedure_act available at http www law fsu edu library admin 1947cover html providing working definitions sub- stantive or legislative rules on the other hand are rules other than organizational or procedural issued by an agency pursuant to statutory authority and which implement the statute such rules have the force and effect of law id see also 432_us_416 n and cases cited in other words legislative rules are those that are binding 441_us_281 ndollar_figure hickman coloring outside the lines examining treasury’s lack of compliance with administrative_procedure_act rulemaking requirements notre dame l rev hickman coloring outside the lines merrill watts agency rules with the force of law the original convention harv l rev courts have applied various tests to distinguish between legislative and interpretive rules but the d c circuit’s test in am mining cong v mine safety health admin 995_f2d_1106 d c cir has become the dominant standard hickman coloring outside the lines supra pincite see also pierce administrative law treatise sec pincite 5th ed citing adoption of the test in six circuits including the tenth and d c circuits am mining cong v mine safety health admin f 2d pincite relying on both caselaw and the attorney general’s manual held that a rule is legislative if congress has given the agency authority to issue rules with the force of law and the agency intended to use that authority the court listed four ways an agency could show it intended to issue legisla- tive rules though the attorney general’s manual is not a source of binding law its definitions are useful as near-contemporaneous constructions of the apa see 488_us_204 scalia j concurring referring to the attorney general’s man- ual as the government’s own most authoritative interpretation of the apa which we have repeatedly given great weight citing examples see 149_f3d_73 1st cir 146_f3d_775 10th cir truckers united for 139_f3d_934 d c cir 103_f3d_156 d c cir appa- lachian states low-level radioactive waste commn v o’leary 93_f3d_103 3d cir 82_f3d_165 7th cir 48_f3d_1331 4th cir n y city employees’ ret sys v sec 45_f3d_7 2d cir verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila united_states tax_court reports whether in the absence of the rule there would not be an adequate legislative basis for enforcement action or other agency action to confer benefits or ensure the performance of duties whether the agency has published the rule in the code_of_federal_regulations whether the agency has explicitly invoked its general legislative authority or whether the rule effectively amends a prior legislative rule if the answer to any of these questions is affirmative we have a legislative not an interpretive rule id pincite these four ways of finding agency intent have developed over time a subsequent case in the d c circuit rejected the second way calling publication in the cfr merely a snippet of evidence of agency intent and rejecting a claim that rules were legislative based on publication alone 23_f3d_412 d c cir the ninth circuit added a look into whether a rule binds tribunals outside the agency 371_f3d_625 9th cir citing 333_f3d_1082 9th cir other cases have relied upon a cri- terion discussed but not applied in american mining-that if an agency issues a rule interpreting a legislative rule the underlying legislative rule cannot be too vague or open-ended to support the interpretation see eg 546_us_243 though american mining’s test is not universally accepted the case reconciles the precedents well and is accepted by at least two of the three potential appellate courts here see eg u s telecomm association v fcc 400_f3d_29 d c cir 146_f3d_775 10th cir one scholar noted that it was common for some agencies to publish any rule with legal effect in the cfr and recognized this phrase was broader than the force of law and that the court didn’t want to discourage this practice because it is beneficial to the public pierce administrative law treatise sec pincite 5th ed the eighth circuit addressed the characterization of interpretive versus legislative rules in 797_f2d_603 8th cir in a brief discussion it appeared to adopt a similar approach of looking to the agency’s intent and whether the agency had a delegation of law-making authority id pincite similarly in nw natl bank v u s dept of the treas- ury 917_f2d_1111 8th cir the eighth circuit relied on the familiar distinc- tion that an interpretive rule merely reminds parties of existing duties while a legislative rule ‘has the force of law and creates new law or imposes new rights or duties ’ but in 207_f3d_1071 8th cir affg tcmemo_1998_318 the eighth circuit may have held that regulations that the secretary issued without specific authority do not have the force of law though it did refer to them as law see id congress considered then-existing law-namely sec_402 together with its regulations and appeared to give them legal effect id pincite citing the regulations for its conclusions without further sources verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila intermountain ins serv v commissioner does the secretary have authority to issue rules with the force of law american mining asks first whether a particular agency has the authority to issue rules having the force of law the secretary does-congress delegated authority to him in var- ious code sections to create rules and regulations sec- tion a contains the broadest of these delegations allowing promulgation of all needful rules and regulations for the enforcement of this title t his title in sec_7805 refers the entire internal_revenue_code such regu- lations carry the force of law because the code imposes pen- alties for failing to follow them sec_6662 see also merrill watts supra pincite and it is also obvious that the regulations in this case if valid would bind both respondent and petitioner we have held that both temporary and final regulations have the force of law and we give both the same weight see 105_tc_227 both temporary and final regulations give rise to penalties sec_6662 sec_1_6662-3 income_tax regs hickman coloring out- side the lines supra pincite9 and both general- and specific-authority regulations also give rise to penalties so the secretary’s issuance of these regulations under sec_7805 makes no difference hickman coloring outside the lines supra pincite3 regulations that bind both the government and regulated parties are legislative whether promulgated pursuant to specific or general statutory authority citing 514_us_87 and several other sources we would therefore conclude that both sec_7805 and the various more specific code sections delegate legislative authority to the secretary did the secretary intend to issue regulations with the force of law the second part of the american mining test asks whether the agency intended the regulations to have the force of law if we go through american mining’s list of the specific ways an agency can show it intends a rule to have the force of law we find that two are present here the first is the secretary’s invocation of his general authority to issue regulations verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila united_states tax_court reports plainly noted in the treasury_decision containing the regula- tions themselves respondent claims that the regulations are interpretive under the apa but the secretary’s cited source of authority doesn’t quite match that sentiment-he promul- gated one of these regulations explicitly under sec_7805 alone and the other under both sec_7805 and section k knowing that regulations issued under these sections carry the force of law leads to another question the second is that these regulations effectively changed or at least tried to change existing law american mining phrased this factor as amending a prior legislative rule this left unanswered and unaddressed by the majority does brand x require an agency’s interpretation to be embodied in a legislative rather than an interpretive rule to trump an existing judicial interpretation even assuming an agency interpretation can displace the supreme court’s see 547_f3d_1237 10th cir we think the answer must be yes in part because when there is otherwise binding judicial precedent an agency interpretation asserting a con- trary interpretation amounts to a change in the law cer- tainly as the ninth circuit recognized in bakersfield f 3d pincite a supreme court decision such as colony binds least until something changes respondent wants us to vacate our otherwise final_decision which he could not logically ask us to do without implying that the secretary intended that these new rules have the force of law lower courts at but we don’t need to puzzle this out american mining tells us if the answer to any of these questions is affirma- tive we have a legislative not an interpretive rule am mining f 2d pincite so even if our reasoning on this second way of finding agency intent is wrong it remains true that the secretary explicitly invoked his legislative authority in promulgating these regulations and congress entrusted him with that power that makes them legislative the brand x framework also suggests this result in brand x the court weighed a prior judicial interpretation against an agency construction otherwise entitled to chevron_deference 545_us_967 just years earlier the court said interpretive rules-those lacking the force of law-aren’t entitled to chevron_deference 529_us_576 it seems to follow that if an agency wants to trump judicial precedent it has to issue legislative rules verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila intermountain ins serv v commissioner thus although the regulations may be interpretive according to the common usage in the sense that they set forth respondent’s interpretation of the underlying statutes and interpretive according to tax-law usage in the sense that one of them was issued under sec_7805 alone they are not interpretive under the apa’s exception to the notice- and-comment requirements because they are meant to bind the public which the secretary has the power to do b sec_7805 and the apa though the secretary did not subject the regulations to notice and comment he did issue identical proposed regula- tions and a notice of proposed rulemaking nprm at the same time as the temporary regulations as required by sec_7805 this section directs the secretary when issuing temporary regulations to issue a simultaneous nprm and sets a 3-year expiration date for all temporary regula- tions the legislative_history of that section respondent says shows that congress was aware of the secretary’s procedures of issuing temporary regulations that were effective imme- diately but without notice and comment he says that con- gress implicitly okayed that process by limiting the tem- porary regulations to years and ensuring that the sec- retary issued an nprm at the same time even though this violates the apa he justifies it by arguing that sec_7805 conflicts with the apa and in the battle of the stat- utes a specific statute trumps a general one see 365_us_753 we do not agree first we note that nothing in the text of the statute suggests that the notice-and-comment require- ment has been waived nor does the legislative_history state that it has the legislative_history does note that the sec- nearly years ago in 81_tc_17 we mentioned that treasury regulations though deemed to have the force of law still qualify as interpretative rules and are exempt from the apa’s requirements in context this was dictum and the over- whelming weight of precedent from later years counsels us not to follow it prior_law had allowed temporary regulations to linger for a very long time to the point that courts were beginning to notice a pattern of the secretary’s growing reliance on temporary regu- lations without ever finalizing or repealing them see eg fleming v commissioner tcmemo_2010_60 relying on 25-year-old temporary regulations for substantiation standards several commentators suggest that congress was actually aiming to restrict the treasury’s reg- ulation writers by curtailing this practice see hickman a problem of remedy supra pincite aba section of taxation report of the task force on judicial deference tax law asimow supra pincite verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila united_states tax_court reports retary commonly issued temporary regulations with imme- diate effect but this alone hardly suggests congress meant to waive notice and comment for all temporary regulations the legislative_history does not even mention the apa and both the supreme court and the apa itself provide that exceptions to the apa’s terms cannot be inferred-much less inferred from an absence in the legislative_history recognizing the importance of maintaining a uniform approach to judicial review of administrative action we have closely examined the claim for an exception to that uniformity congress has specified in the apa that no subsequent legislation shall be held to supersede or modify the provisions of this act except to the extent that such legislation shall do so expressly usc the apa was meant to bring uniformity to a field full of variation and diversity 527_us_150 respondent may think that sec_7805 makes him spe- cial when it comes to rulemaking but the apa makes it clear that he is not giving the public the opportunity to participate through notice and comment is important in giving regulations legit- imacy see 533_us_218 529_us_576 chrysler corp v brown u s pincite see also hickman a problem of remedy responding to treasury’s lack of compliance with administrative_procedure_act rulemaking requirements geo wash l rev hickman a problem of remedy the apa and its notice-and-comment rulemaking procedures reflect congressional goals of simultaneously facilitating government rulemaking and protecting individual rights through public participation id pincite while perhaps less than ideal the apa notice-and-comment process coupled with judicial review of the agency’s adherence to that process serves as a second-best proxy for the legislative process when treasury or any other agency seeks to bind the public with regulations having the force and effect of the statutes they purport to interpret though issuing a simultaneous nprm and seeking post-effective comments is consistent with respondent’s argument congress may have intended this to apply only to temporary regu- lations that already fit into an exception to the apa especially considering that a need for tem- porary regulations would normally be expected in emergency or good-cause situations verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila intermountain ins serv v commissioner giving the public a chance to comment only after making the regulations effective does not comply with the apa see eg chrysler corp v brown u s pincite 413_f3d_999 9th cir it is antithetical to the structure and purpose of the apa for an agency to implement a rule first and then seek comment later and courts invalidate even final regulations when an agency does this see eg u s steel corp v u s epa 595_f2d_207 5th cir but see 373_f3d_112 d c cir because these regulations were issued under sections k and or they are binding and legislative as a matter of administrative law we would therefore invalidate them on procedural grounds for failure to comply with the apa a court should not entirely ignore invalidated regula- tions-but we cannot give them binding force see chrysler corp v brown u s pincite regulations subject_to the apa cannot be afforded the ‘force and effect of law’ if not promulgated pursuant to the statutory procedural minimum found in that act hickman a problem of remedy supra pincite n suggesting invalidated regulations may be similar in force to proposed_regulations which set forth the agency’s views but do not bind courts respondent’s problem here is that we have already considered his position in other cases and we have rejected it 128_tc_207 intermountain ins serv of vail llc v commissioner tcmemo_2009_195 he needs to have new regulations that do have binding force respondent does point to some cases where temporary regulations were relied upon despite not undergoing notice and comment see 305_f3d_976 9th cir affg 113_tc_309 190_f3d_791 7th cir revg tcmemo_1998_92 but in these cases apa compliance wasn’t challenged we also note as we did in unionbancal corp v commissioner t c pincite n that the secretary as- serted a good-cause exception to the apa’s notice-and-comment requirement when he issued the regulations in these cases t d fed reg date kikalos t d fed reg date unionbancal if respondent had successfully promulgated interpretive rules we would reach this same point verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila united_states tax_court reports these don’t and we therefore see no compelling reason to vacate our decision in intermountain for that reason we concur with the majority’s result f verdate 0ct date jkt po frm fmt sfmt v files intermnt sheila
